                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

MICHAEL KITCHEN,

      Plaintiff,                         Case No. 17-11627

v.                                       HON. GEORGE CARAM STEEH

O’BELL T. WINN, et al.,

     Defendants.
__________________________/

                     ORDER ADOPTING REPORT
                   AND RECOMMENDATION (DOC. 58)

      On April 10, 2019, Magistrate Judge Anthony P. Patti submitted his

report and recommendation, proposing that the court deny Plaintiff’s motion

for summary judgment without prejudice and deny Defendant’s motion for

enlargement of time as moot. No timely objections have been filed.

      With respect to reports and recommendations from magistrate

judges, this court “shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b)(1)(C). The court “may accept, reject

or modify, in whole or in part, the findings or recommendations made by the

magistrate.” Id.




                                       -1-
     In light of the lack of objections, the court will accept Magistrate

Judge Patti’s report and recommendation.

     IT IS HEREBY ORDERED that Magistrate Judge Patti’s report and

recommendation (Doc. 58) is ADOPTED as the order of the court.

     IT IS FURTHER ORDERED that Plaintiff’s motion for summary

judgment (Doc. 52) is DENIED WITHOUT PREJUDICE and Defendant’s

motion for enlargement of time (Doc. 53) is DENIED AS MOOT.

Dated: May 6, 2019

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE
                              CERTIFICATE OF SERVICE

               Copies of this Order were served upon attorneys of record on
                May 6, 2019, by electronic and/or ordinary mail and also on
                    Michael Kitchen #189265, Michigan Reformatory,
                         1342 West Main Street, Ionia, MI 48846.

                                    s/Barbara Radke
                                      Deputy Clerk




                                              -2-
